NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted October 2, 2008
                                  Decided October 2, 2008

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                                 TERENCE T. EVANS, Circuit Judge

No. 07‐3048

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 06‐CR‐343‐01
JAMES D. RAYFORD,
     Defendant‐Appellant.                            Suzanne B. Conlon,
                                                     Judge.

                                          O R D E R

       James Rayford pleaded guilty in 1999 to possession with intent to distribute crack
cocaine,  see 21 U.S.C. § 841(a)(1), and conspiracy to do the same, see id. §§ 846, 841(a)(1). 
The district court sentenced him to 135 months’ imprisonment but later reduced that term to
90 months in light of Rayford’s substantial assistance.  See FED. R. CRIM. P. 35(b).  Rayford,
though, violated the terms of his supervised release shortly after he was discharged from
custody in 2006.  His probation officer reported in January 2007 that Rayford had been
arrested on separate occasions for domestic battery and assault.  Rather than revoking
Rayford’s supervised release—as the probation officer recommended initially—the district
court amended the conditions of Rayford’s supervised release to include drug and alcohol
No. 07‐3048                                                                              Page 2

treatment, mental‐health treatment, and a twelve‐month stay at a Salvation Army halfway
house.  But Rayford did not last long at the halfway house; he racked up three unexcused
absences in five weeks, refused to take a breathalyzer test, and was finally asked to leave the
program.  His probation officer recommended revocation a second time in May 2007, but
before the court could hold another hearing, Rayford pleaded guilty to a slew of new state
charges—domestic battery, assault, and criminal damage to property—and was sentenced
to 120 days’ imprisonment.  At a revocation hearing in August 2007, the district court
revoked Rayford’s supervised release and imposed another 36 months’ imprisonment.

       Rayford appeals, but his attorney is at a loss for nonfrivolous arguments and has
asked to withdraw under Anders v. California, 386 U.S. 738 (1967).  We invited Rayford to
comment on the pending motion.  See Cir. R. 51(b).  He did not respond.  That leaves us
with only the one potential issue posed in counsel’s supporting brief.  See United States v.
Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel questions whether Rayford could argue that his term of reimprisonment is
unreasonable but concludes that the contention would be frivolous.  We agree.  Our review
of additional imprisonment imposed on revocation of supervised release asks whether the
term is plainly unreasonable, a very narrow standard.  United States v. Kizeart, 505 F.3d 672,
675 (7th Cir. 2007).  A district court must consider the policy statements found in Chapter 7
of the guidelines and the sentencing factors set forth in 18 U.S.C. § 3553(a) before
determining an appropriate period of reimprisonment.  See 18 U.S.C. § 3583(e); United States
v. Neal, 512 F.3d 427, 438 (7th Cir. 2008).  In Rayford’s case the court acknowledged that the
revocation table recommended an imprisonment range of 5 to 11 months given Rayford’s
Grade C violations and his criminal history category of III.  See U.S.S.G. § 7B1.4.  Yet the
court opted for a longer term—36 months—in light of Rayford’s failure to “adjust[] at all to
supervision.”  In reaching its decision, the court noted that Rayford had become “an
extreme burden on the probation office” and had not modified his behavior despite
numerous opportunities for mental‐health treatment and anger‐management counseling. 
That is ample consideration.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.